Citation Nr: 0808176	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-38 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for left knee 
scar.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
osteoarthritis, left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to June 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  July 2005 rating decision of the RO 
that denied the veteran's application to reopen a previously 
denied claim of service connection for arthritis of the left 
knee, and denied a compensable evaluation for service-
connected left knee scar.  The veteran perfected a timely 
appeal of these determinations to the Board.   

In July 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at the local regional office.  At 
the hearing, additional evidence was submitted accompanied by 
a waiver of RO consideration. This evidence will be 
considered by the Board in reviewing the veteran's claims.


FINDINGS OF FACT

1.  The veteran's left knee scar is not tender or painful on 
examination, does not cause limitation of motion, is not 
greater that 6 square inches, is not unstable, and does not 
have characteristics of disfigurement.

2.  In a February 1992 decision, the Board reopened and 
denied the veteran's claim of entitlement to service 
connection for arthritis of the left knee; the veteran 
requested reconsideration of the decision which was denied in 
July 1993; afterwards the veteran's filed a notice of appeal 
to the Court of Appeals for Veteran's Claims (Court) that was 
dismissed in January 1994.  

3.  The evidence added to the record since the February 1992 
Board decision is not cumulative or redundant and, when 
considered with previous evidence of record, relates to an 
unestablished fact and raises a reasonable possibility of 
substantiating the claim.  

4.  Osteoarthritis of the left knee as likely as not had its 
clinical onset during the veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a compensable 
evaluation for left knee scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.118; Diagnostic Codes 7800 to 7805 (2007). 

2.  New and material evidence has been received to reopen the 
claim of service connection for arthritis of the left knee.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2007).  

3.  By extending the benefit of the doubt to the veteran, 
osteoarthritis of the left knee is due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

In letters dated in November 2004 and May 2005, the RO 
provided the veteran with the required notice under 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) with respect to 
his claims.   The veteran was also generally invited to send 
information or evidence to VA that may support his claims, 
was advised of the basic law and regulations governing his 
claims, the basis for the decisions regarding his claims, and 
the cumulative information and evidence previously provided 
to VA, or obtained by VA on the veteran's behalf.

Here, the Board notes that, for an increased-compensation 
claim, section § 5103(a) requires, at a minimum, that the 
Secretary notify the claimant that, to substantiate a claim, 
the claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 30, 
2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, to include competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  

In this case, the November 2004 and May 2005 RO letters did 
not meet all of the foregoing requirements.  However, in 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit held 
that, where VA can show that the error did not affect the 
essential fairness of the adjudication, VCAA notice errors 
would not require reversal.  To demonstrate this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

In this case, the Board finds that the notice defect in this 
case did not affect the essential fairness of the 
adjudication.  In this regard, the Board notes that the 
November 2004 and May 2005 RO letters specifically informed 
the veteran that he should submit evidence showing his 
service-connected disability had gotten worse and proceeded 
to suggest documents and records that would tend to 
demonstrate this worsening.  The veteran was also afforded a 
Statement of the Case dated in September 2006 that 
specifically set forth what is required to show functional 
impairment, including a full description of the effects of 
the disability upon the person's ordinary activity and 
employment.  38 C.F.R. § 4.10.  The veteran was also 
specifically informed of the criteria for the technical 
evaluation of skin and scar disabilities.  38 C.F.R. § 4.118; 
Diagnostic Codes 7803 through 7805.  

Under the presumption of regularity of the official acts of 
public officers, the Board concludes that the veteran 
received the statement of the case and the RO letters 
forwarded to him.  See Marciniak v. Brown, 10 Vet. App. 198, 
200 (1998); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  
The Board also concludes that the evidence indicates that the 
veteran received the statement of the case, noting that the 
veteran responded to the statement of the case by filing his 
substantive appeal the next month.  

Here, the Board notes that VA provided full VCAA notice with 
respect to the veteran's increased rating claim after the 
initial decision in this case.  While the notice provided was 
not given prior to the first RO adjudication of the claim, 
the notice was provided by the RO prior to the certification 
of the veteran's case to the Board.  The Board also finds 
that the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), and observes that the veteran and his 
representative have had time to consider the content of the 
notice and respond with any additional evidence or 
information relevant to the claim.  Based on the above, the 
Board concludes that any defect in the timing of the VCAA 
notice is harmless error.  See generally, Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  To decide 
the appeal on these facts would not be prejudicial error to 
the veteran.

For the reasons above the Board finds that the RO 
substantially complied with the specific requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies the VCAA notice); and 38 C.F.R. § 3.159(b) (the 
content of the notice requirement, pertaining to the evidence 
in the claimant's possession or a similar request to that 
effect).  In this context, it is well to observe that VCAA 
requires only that the duty to notify be satisfied, and that 
claimants be given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Sutton v. 
Brown, 9 Vet. App. 553 (1996).  

In addition, where a claim involves basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The reasoning of this 
case also applies to claims for increase rating.  Despite the 
defective notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, supra.  In this regard, as the Board 
concludes that the preponderance of the evidence is against 
the veteran's claims, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service medical treatment records, a VA examination, and 
statements submitted by the veteran and his representative in 
support of the claims.  

Under the circumstances of this case, the Board finds that VA 
undertook reasonable development with respect to the 
veteran's claims and concludes that there is no identified 
evidence that has not been accounted for.  Therefore, under 
the circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.



II.  Increased evaluation.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, where the question for consideration is the 
propriety of the initial evaluation assigned after the grant 
of service connection, evaluation of the medical evidence 
since the effective date of the grant of service connection 
and consideration of the appropriateness of "staged 
ratings" is required.  See Fenderson  v. Brown, 12 Vet. App. 
at 126.  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

In this case, the veteran's left knee scar is evaluated as 
noncompensable under Diagnostic Code 7805.  In order to 
warrant a higher evaluation under Diagnostic Code 7805, the 
scar must limit the function of the veteran's left knee in 
some way.  The veteran's scar could also be rated under 
Diagnostic Codes 7801 to 7804.  These codes evaluate scars, 
other than head, face or neck, that are deep, or that cause 
limitation of motion (7801), that are superficial and that do 
not cause limitation of motion, if the area covered by the 
scar is 929 square cm or greater (7802), that are superficial 
and unstable (7803), or that are superficial and painful on 
examination (7804).  

In this case, the veteran was afforded a VA examination in 
connection with his claim in March 2005.  The veteran's 
medical history was noted.  While the veteran indicated 
ongoing problems with knee pain and arthritis in the left 
knee as a result of an injury to the left knee in 1959 that 
resulted in the left knee scar, the veteran denied any 
problems related to the scar itself.  On examination, the 
veteran was noted to have a superficial scar located to the 
patella which measured 0.7 inches in length, was 
hypopigmented and compared to normal areas of skin.  The scar 
was nontender to palpation, with no inflammation, edema or 
keloid formation.  It was non-adherent to underlying tissue 
and there was no limitation of function related to the scar.  
The scar was noted to be minimally disfiguring.  The veteran 
was diagnosed with left knee scar, nontender. 

Based on the foregoing, the Board finds that a compensable 
evaluation for left knee scar is not warranted.  As noted 
above, in order to warrant a higher evaluation under 
Diagnostic Code 7805, the scar must have limited the function 
of the veteran's left knee in some way.  The VA examiner that 
evaluated the veteran in connection with the claim, however, 
indicated no limitation of function related to the scar.  The 
veteran's scar could also be rated under Diagnostic Codes 
7801 to 7804.  These codes evaluate scars, other than head, 
face or neck, that are deep, or that cause limitation of 
motion (7801), that are superficial and that do not cause 
limitation of motion, if the area covered by the scar is 929 
square cm or greater (7802), that are superficial and 
unstable (7803), or that are superficial and painful on 
examination (7804).  In this case, the veteran's scar was 
indicated to be a 0.7 inch scar.  The scar was nontender to 
palpation, with no inflammation, edema or keloid formation.  
It was non-adherent to underlying tissue and there was no 
limitation of function related to the scar.  The scar was 
noted to be minimally disfiguring.  A higher evaluation under 
these Diagnostic Codes is not therefore available.  

The above decision is based on application of pertinent 
provisions of VA's Schedule for Rating Disabilities.  
Additionally, the record does not establish that the 
schedular criteria are inadequate to evaluate the disability, 
so as to warrant referral to the RO for consideration of an 
assignment of a higher evaluation on an extra-schedular 
basis.  In this regard, the Board notes that there is no 
showing that the veteran's disability has resulted in marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), there is no showing that the 
veteran's disability has necessitated frequent periods of 
hospitalization, or that the disability has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  

III.  New and Material Evidence.

Generally, a claim that has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  An exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The evidence associated with the claims folder since the 
February 1992 Board decision denying the veteran's left knee 
arthritis claim includes private medical records and 
evaluations, and statements of the veteran and his 
representative in support of the claim.  

Of particular significance is a medical opinion provided by 
the veteran's private physician dated in February 2006 
indicating a positive nexus between the veteran's left knee 
arthritis and his active duty service.  

The Board finds that this new evidence, when considered by 
itself or in conjunction with the evidence previously of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim.  The Board also finds that 
this evidence is neither cumulative nor redundant of the 
evidence of record at the time of the February 1992 Board 
decision and, when considered with previous evidence of 
record, relates to unestablished facts necessary to 
substantiate the veteran's claim and raises a reasonable 
possibility of substantiating the claim.  

Having determined that new and material evidence has been 
added to the record, the veteran's claim of service 
connection for left knee arthritis is reopened.  

IV.  Service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1110, 5107; 38 C.F.R. § 3.102, 3.303.  In addition, 
if a condition noted during service is not noted to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Pertinent regulation also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, including arthritis, may be 
presumed to have been incurred in service if they become 
manifest to a degree of 10 percent within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
adjudicating a claim, the Board is charged with the duty to 
assess the credibility and weight given to evidence.  Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  

In this case, the veteran has been diagnosed with 
osteoarthritis of the left knee status post total knee 
replacement in 1987.  Therefore, although the Board has 
reviewed the lay and medical evidence in detail, the Board 
will focus its discussion on evidence that concerns whether 
the veteran's current disability is related to a disease or 
injury in service.  See Gonzalez v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Here, the veteran's medical records indicate that he impaled 
his left knee on a bramble branch in 1959, forcing a foreign 
body into the deep layers of the knee causing an infection, 
among other problems.  The veteran underwent surgery to 
remove the foreign material and debridement of the wound.  
The treatment included hospitalization, antibiotics and 
follow-up.  Here, the Board notes that the veteran is 
service-connected for a scar on the left knee that resulted 
from this incident.

The veteran's records also indicated that the veteran began 
seeing his private physician in October 1982.  This physician 
indicated that the veteran was having trouble with his knee 
at that time.  The veteran underwent arthroscopic treatment 
in 1982 and had a total knee replacement in 1987 when foreign 
body material was identified within the soft tissues around 
the patella.  This tissue was examined and found to be 
consistent with a branch from a bramble.  

In support of his claim, the veteran submitted a report from 
his private physician dated in February 2006.  This physician 
indicated that he has been the veteran's private physician 
since October 1982 and that he has treated the veteran, to 
include the left knee, since that time.  The physician wrote 
an extensive medical history related to the veteran's left 
knee and referenced many of the medical records found in the 
veteran's claims file.  After his review, the physician 
stated that "[i]n summary, I've had the opportunity to treat 
[the veteran] for over 20 years.  I have recently had the 
opportunity to review his medical records and to contemplate 
on the factors that were most likely causative in the 
development of his osteoarthritis.  As stated previously, I 
do believe that in my medical opinion and in all medical 
probability, the initial episode of the puncture wound with 
the bramble branch in 1959 triggered a series of events that 
ultimately led to osteoarthritis in the left knee and 
required the subsequent treatment for these problems."  

Following a careful review of the record, and resolving all 
reasonable doubts in the veteran's favor, the Board concludes 
that service connection for osteoarthritis of the left knee 
is warranted.  Here, the Board notes that the veteran's 
private physician, that has treated the veteran for over 20 
years and considered his medical history and medical records 
related to this issue, concluded that the veteran's in-
service accident with the bramble bush likely caused the 
veteran's left knee arthritis.  














ORDER

A compensable evaluation for left knee scar is denied.

New and material evidence has been received to reopen the 
claim of service connection for arthritis of the left knee, 
and service connection for osteoarthritis of the left knee is 
granted.  




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


